Case 1:14-cr-00067-SEB-DML Document 766 Filed 10/27/20 Page 1 of 2 PageID #: 4461




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                               )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )     No. 1:14-cr-00067-SEB-DML
                                                          )
  FELLIPE MAGUELLAL,                                      ) -04
                                                          )
                                 Defendant.               )


                  ORDER ADOPTING REPORT AND RECOMMENDATION

          Having reviewed Magistrate Judge Paul Cherry’s Report and Recommendation that

  Fellipe Maguellal’s supervised release be modified, pursuant to Title 18, U.S.C. §3401(i) and

  Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

  approves and adopts the Report and Recommendation as the entry of the Court, and orders the

  conditions of supervised release outlined in the Magistrate Judge's Report and Recommendation

  along with a modification to the conditions of supervised release to include: You shall be

  monitored by Radio Frequency for a period of 90 days, to commence as soon as practical, and shall

  abide by all the technology requirements. You may be restricted to your residence at all times except

  for employment, education, religious services, medical, substance abuse or mental health treatment,

  attorney visits, court-ordered obligations, or other activities as pre-approved by the probation officer.

          SO ORDERED.

                     10/27/2020
          Date: ______________________
                                                           _______________________________
                                                             SARAH EVANS BARKER, JUDGE
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:14-cr-00067-SEB-DML Document 766 Filed 10/27/20 Page 2 of 2 PageID #: 4462




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office

  United States Marshal Service
